Citation Nr: 0317046	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  92-18 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for heart disease as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for duodenal ulcer 
disease as secondary to service-connected PTSD.

3.  Entitlement to an increased evaluation for PTSD, 
evaluated as 30 percent disabling prior to May 7, 1997, and 
as 70 percent disabling from May 7, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1992 rating decision of the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to service 
connection for PTSD, heart disease, and duodenal ulcer 
disease.

In July 1994 the Board remanded this case to the RO for 
additional development and further adjudicative action.  

The veteran provide oral testimony before a Hearing Officer 
at the RO in September 1996.  The hearing transcript is on 
file.

In March 1997 the Board granted entitlement to service 
connection for PTSD and remanded the other issues to the RO 
for additional development and further adjudicative action.  

In an April 1997 rating decision, the RO implemented the 
Board's decision granting service connection for PTSD and 
assigning a 30 percent disability evaluation effective March 
21, 1991.  Following the receipt of additional evidence, the 
RO increased the veteran's evaluation for PTSD to 70 percent 
effective May 7, 1997 and awarded a total rating for 
compensation purposes on the basis of individual 
unemployability also effective from May 7, 1997.  Thus, the 
issues before the Board include entitlement to an increased 
evaluation for PTSD from March 21, 1991.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

In October 2000 the Board remanded this case to the RO for 
additional development and further adjudicative action.  

In February 2003 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.




The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 200 1) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)).

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED to the RO for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The 
letter should specifically notify the 
claimant that he has one year to submit 
evidence.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

3.  After undertaking any action deemed 
essential in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to service 
connection for heart disease and duodenal 
ulcer disease as secondary to service-
connected PTSD, and an increased 
evaluation for PTSD.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  No action is required of the 
appellant until he is notified by the RO. 



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


